      Case 19-24216-JKS            Doc 5 Filed 07/23/19 Entered 07/23/19 13:26:11                        Desc OSC
                                   Credit Counseling Requirem Page 1 of 2
Form oscccq − osccrcrv27

                                     UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                           Case No.: 19−24216−JKS
                                           Chapter: 7
                                           Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Alice A. Jay
   aka Alice Ann Jaroszewsky
   108 Meyerville Road
   Chatham, NJ 07928
Social Security No.:
   xxx−xx−3732
Employer's Tax I.D. No.:


                                ORDER TO SHOW CAUSE WHY CASE SHOULD
                               NOT BE DISMISSED FOR DEBTOR'S FAILURE TO
                                MEET CREDIT COUNSELING REQUIREMENTS

    The debtor filed a petition on 7/23/19 and failed to comply with the credit counseling requirements of the
Bankruptcy Code as indicated below,
            The       debtor      joint debtor did not file a Certificate of Credit Counseling with the petition
            and has not requested an exemption from the credit counseling requirement and has not filed
            a request for a temporary waiver of the credit counseling requirement,

               The      debtor      joint debtor filed a Certificate of Credit Counseling after filing the petition that
              indicates that the debtor(s) participated in credit counseling after filing their petition, and has not
              filed a request for a temporary waiver of, or exemption from the credit counseling requirement,

              The      debtor      joint debtor filed a Certificate of Credit Counseling indicating that the debtor(s)
              participated in credit counseling more than 180 before the filing of the petition,

     It is hereby

      ORDERED that the           debtor     joint debtor shall file with the Clerk at the address above, a Certificate of
Credit Counseling indicating that they participated in a credit counseling briefing within the 180 days prior to the
filing of their petition or the case will be dismissed.

     The debtor or debtor's attorney must appear at a hearing to be held before the Honorable John K. Sherwood on:

    Date: August 13, 2019
    Time: 10:00 AM
    Location: Courtroom 3D, Martin Luther King, Jr. Federal Building, 50 Walnut Street, Courtroom 3D, Newark,
NJ 07102

to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
     Case 19-24216-JKS           Doc 5 Filed 07/23/19 Entered 07/23/19 13:26:11                   Desc OSC
                                 Credit Counseling Requirem Page 2 of 2
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.




Dated: July 23, 2019
JAN: wdh

                                              John K. Sherwood
                                              United States Bankruptcy Judge
